              Case 1:18-mc-00875 Document 4 Filed 01/30/19 Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                              *
IN RE:                                        *               CASE NO. 18-mc-875
Martin F. McMahon                             *               (DISCIPLINARY)
Respondent                                    *




                          RESPONSE TO ORDER TO SHOW CAUSE
                      FILED BY RESPONDENT ATTORNEY MCMAHON

  On January 2, 2019, this Court entered an order signed by Chief Judge James K. Bredar

ordering respondent Martin F. McMahon to Show Cause why this Court should not impose

identical, greater or lesser discipline imposed by the Virginia State Bar.

  Now comes Respondent Martin F. McMahon who states that:

         1. In early 2017, Respondent was the subject of a disciplinary complaint lodged by the

            Fairfax County Attorney Jamie Greenzweig.

         2. Ms. Greensweig charged that Respondent had violated the Virginia rules of

            professional conduct in the filing of motions in a case in Fairfax county, Va.

         3. The Virginia Bar launched an investigation and produced a report which led to formal

            disciplinary charges.

         4. The charges were adjudicated in a day-long hearing in Richmond on October 26,

            2017.

         5. At the conclusion of the hearing the panel ordered that Respondent be suspended for

            60 days, effective immediately.

         6. The Court issued its formal suspension on November 19, 2017.

            RESPONDENT IS ELIGIBLE FOR LESSER DISCIPLINE PURSUANT TO
            MARYLAND DISTRICT COURT LOCAL RULE 705.3(d)
             Case 1:18-mc-00875 Document 4 Filed 01/30/19 Page 2 of 4


     Maryland Local rule 705.3(d), entitled “Imposition of Identical Discipline”,

     Recites that the District Court:

            “[S]hall impose identical discipline to that imposed by the other Court unless the

         attorney-respondent demonstrates, or this Court finds, upon the face of the record

         upon which the discipline or injunction in another jurisdiction is predicated, it clearly

         appears:


                    “the procedure was so lacking in notice or opportunity to be heard
                    as to constitute a deprivation of due process…” (emphasis
                    added)

       As Respondent argued in his response to the DC Court of Appeals Order to Show Cause,

the procedure afforded him by the Virginia deprived him of fundamental due process of law. The

Maryland Local rule, 705.3(d) supra. Specifically allows consideration of violations of due

process as a reason for not imposing reciprocal discipline or reducing the suspension period.

       As argued extensively in Respondent’s response to the DC Court of Appeals order to show

cause, the Virginia Bar refused to hear vital relevant information. If it had been made part of the

record, as requested by the Respondent, it would have provided panel members with his side of

the story. This was a gross violation of Respondent’s due process rights.

       An excerpt from Respondent’s response is instructive:
        Respondent was denied the opportunity to “be heard on the unethical and criminal conduct
        engaged in by the County Attorney. It also denied him an opportunity to explain why he
        had to sign his name on the state court pleadings; the Bar thereby unilaterally decided that
        Mr. McMahon’s side of the story was not relevant to the proceeding. That decision had a
        prejudicial impact on members of the panel who never heard McMahon’s explanation.
        When they declined to hear Mr. McMahon’s bar complaint, Virginia Bar counsel had not
        even investigated whether or not the County Attorney had actually threatened any of Mr.
        McMahon’s four local counsel, in violation of numerous Virginia Bar rules. They simply
        disregarded Mr. McMahon’s claim that the County Attorney had engaged in tortious
        activity and/or criminal activity by making sure that he had no Virginia Attorney to appear
        with him in front of Judge Kassabian.” McMahon Order to Show Cause Section I, page
        2.
             Case 1:18-mc-00875 Document 4 Filed 01/30/19 Page 3 of 4
                                    CONCLUSION
       As argued herein, Respondent respectfully asks this Court to either impose a lesser
sanction, or no sanction at all. However, should the Court reject Respondent’s arguments and
impose an identical reciprocal sanction, Respondent will not object. Respondent’s sole focus is
his ability to practice law to zealously represent his clients in the U.S. District Court in
Maryland.
              Case 1:18-mc-00875 Document 4 Filed 01/30/19 Page 4 of 4
Mr. David Ciambruschini, Esquire
Attorney Adviser
U.S. District Court for the District of Maryland
101 Lombard Street
Baltimore, MD 20201
